Case: 12-40777      Document: 00512539366         Page: 1    Date Filed: 02/20/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                    No. 12-40777                             February 20, 2014
                                  Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee

v.

CONSTANTINO GAMEZ-TENERIA, also known as Constantino Gamez-
Martinez,

                                                 Defendant - Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 7:12-CR-143-1


Before JONES, BARKSDALE, and HAYNES, Circuit Judges.
PER CURIAM: *
       Constantino Gamez-Teneria pleaded guilty to being unlawfully present
in the United States following removal. The district court sentenced Gamez to
27-months’ imprisonment, less 190 days of credit for state custody, and did not
impose a supervised-release term.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-40777   Document: 00512539366    Page: 2   Date Filed: 02/20/2014


                               No. 12-40777

     For his only issue on appeal, Gamez contends the court erred in
concluding his Illinois involuntary-manslaughter conviction warranted a 12-
level enhancement under Sentencing Guideline § 2L1.2(b)(1)(A)(ii) (unlawfully
entering or remaining in United States after felony conviction for crime of
violence). Because Gamez has been released from prison and removed from
the United States (24 June 2013), his appeal is moot. See United States v.
Rosenbaum-Alanis, 483 F.3d 381, 383 (5th Cir. 2007).
     DISMISSED.




                                     2